10

11

12

14

15

16

17

18

19

20

21

22

23

'UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RELIASTAR LIFE INSURANCE Case No.: 2:18-cv-01l66-APG-NJK
COMPANY,
Order for Expedited Brieiing and Setting
Plaintiff Hearing
v. [ECF No. 31]

JACLYN R. HAFTER, et al.,

Defendants

 

 

 

 

Jaclyn R. Hafter filed a motion to intervene in the capacity of the parent of her minor
children to request a distribution from the interpleaded funds. ECF No. 31. She requests that the
motion be considered on an expedited basis due to impending financial deadlines

IT lS THEREFORE ORDERED that all counsel shall confer about the motion as soon as
reasonably possible to determine Whether an agreement can be Worked out. Any party Wishing
to oppose Ms. Hafter’s motion to intervene, or the relief requested in the motion, shall tile a
response no later than 3:00 p.m. on Friday, February 15 , 2019. l\/Is. Hafter may tile a reply by
5:00 p.m. on Tuesday, February 19, 2019. lf necessary, l Will entertain oral argument on
Thursday, February 21, 2019 at 3:00 p.m. in Las Vegas courtroom 6C. Counsel Who Wish to
appear telephonically shall contact my Courtroom Administrator for details on how to do so.

DATED this 12th day of February, 2019.

€%//

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

